DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 3/25/2022.
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2021.
Response to Arguments/Remarks
All of Applicant’s arguments filed 3/25/2022 have been fully considered.
The declaration of Seung-Hyun Jun under 37 CFR 1.130 filed 3/25/2022 is sufficient to overcome the rejection of claims 1-2, 4 and 6-9 based upon Lee.
The amendments filed 3/25/2022 were sufficient to overcome the rejection of claims 1-2, 4 and 6-9 based upon Hirshburg and Cejkova and the 112 rejection of claims 1-2 and 4-9.
New Rejections – Necessitated by Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000327553, cited on the 3/4/2022 IDS, as evidenced by Abdellaoui (US2008/0003271). The machine translation of JP’553 relied upon by the Examiner is provided by the Examiner and is cited on the PTO-892 form.
JP’553 discloses an external skin preparation (reading on instant claim 7) excellent in preventing skin aging, preventing skin roughness and moisturizing effect.  The composition comprises an camu-camu extract, ascorbic acid, placenta extract and a polyhydric alcohol (Abs). 
JP’553 teaches that by containing a polyhydric alcohol, it improves the elasticity and flexibility of the skin, eliminates rough and dull skin, reading on an active ingredient.  JP’553 teaches that polyhydric alcohols have been widely used as preparations having the effect of eliminating rough skin and dullness and giving a sense of transparency [0001-0002].
Regarding claim 1: JP’553 teaches that preferred polyhydric alcohols include trehalose.
Regarding claim 4: JP’553 further teaches sorbitol to be a preferred polyhydric alcohol and teaches that propylene glycol (reading on propanediol) is also suitable for use and teaches that mixtures of one or more can be used, therefore, it would have been prima facie obvious to use a mixture of polyhydric alcohols, such as trehalose, sorbitol and propylene glycol, yielding no more than expected from such an arrangement.  These can be used in amounts ranging from 0.01-20% (pg. 4).
Regarding claims 1-2 and 9: Example 7 discloses an ointment comprising water and 1% trehalose, reading on a composition comprising water and a skin clearing agent and Examples 2-3 show emulsions comprising water and 0.5% trehalose.
 Example 8 discloses the presence of water in the composition and Examples 1-5 discuss emulsions, thus the compositions of JP’553 are formulated to effectively comprise water with a reasonable expectation of success.
JP’553 further teaches that since the composition has a stable and excellent skin effect, it can maintain the skin shine and luster, improve the elasticity and flexibility of the skin, eliminate rough skin and dullness, and give transparency and the like [0049].
Regarding claims 7-8: JP’553 teaches the preparation to be prepared in various forms which are not limited and include skin cosmetics and pharmaceuticals, such as lipsticks, foundations, ointments, creams, gels, etc. (pg. 4).
However, JP’553 does not specifically teach a method of improving skin transparency by administration of the claimed composition to a person in need thereof.
As discussed above, JP’553 makes obvious a skin external preparation comprising water and trehalose and optionally sorbitol and propanediol and further teaches the composition to be applied to skin in the working examples and teaches the composition to be effective at providing skin transparency, therefore, it would have been prima facie obvious to administer the composition of JP’553 to a person desiring improved skin transparency with a reasonable expectation of success as JP’553 teaches the composition to be capable of proving skin transparency and its obvious to use the composition to achieve an known and expected effect.
Instant claim 1 further recites “agent penetrated into keratinocytes…appear transparent” this is considered a property that results from administration of the claimed composition to skin as JP’553 teaches that when applied to the skin the composition has a moisturizing effect, and as evidenced by Abdellaoui, skin moisturizing effect of a product is measured by its capability of increasing skin hydration [0048]. Therefore, as the prior art makes obvious the application of the claimed composition comprising the claimed/elected skin optical clearing agent and a compound and its properties are inseparable and further teaches the composition to have a moisturizing effect, the optical skin clearing agent is expected to be capable of penetrating the keratinocytes and holding water molecules to make the coreum appear more transparent.
Claim 1 further states that the skin optical clearing agent remains in the keratinocyte and reduces light scattering, after the composition is administered to skin and then the skin is washed. This statement recites a property of the claimed skin optical clearing agent and what happens when the skin is washed and dried after initial application of the composition, but does not actually recite an active method step of washing and drying the skin. As the prior art makes obvious the elected skin optical clearing agent and a compound and its properties are inseparable, when the composition is washed from the skin and dried, the trehalose is expected to remain in the keratinocyte absent factual evidence to the contrary.

Claims 1-2, 4, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000327553, as evidenced by Abdellaoui (US2008/0003271), as applied to claims 1-2, 4 and 7-9 above, and further in view of Giuliani (US2016/0030365) and Walsh (US2010/0305064).
As discussed above, JP’553 makes obvious the limitations of claims 1-2, 4 and 7-9, however, JP’553 does not teach the use of sorbitol, propanediol and trehalose in the claimed weight ratio.
As discussed above, JP’553 makes obvious to use of trehalose, sorbitol and propylene glycol (which reads on propanediol) in amounts of 0.01-20%.
Giuliani discloses cosmetic compositions for topical application to the skin (Abs).Giuliane discloses a moisturizing serum comprising 0.01-20% trehalose, 0.5-5% sorbitol and .5-5% propenediol (Ex.4).
Walsh teaches that polyhydric alcohols, such as propanediol (propylene glycol) serve as humectants and these provide moisturization and conditioning properties [0031].
In view of the teachings of Giuliani and Walsh, a skilled artisan would recognize that the polyhydric alcohols of JP’553 are also humectants and function to provide moisturizing properties to the composition and Giuliani teaches that these can be used in combination in amounts of 0.01-20% trehalose, 0.5-5% sorbitol and .5-5% propenediol (Ex.4) which overlap with the claimed weight ratios, therefore, its within the purview of the skilled artisan to use the trehalose, sorbitol and propanediol in the amounts taught by Giuliane as these are taught to be suitable amounts for use in moisturizing compositions, furthermore, it would have been prima facie obvious for a person of ordinary skill in the art to optimize the concentration of each humectant used to obtain a desired moisturizing effect.
MPEP 2144.05 II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)" 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613